On Motion for Rehearing.
One of the stipulations under which the case was tried was to the effect that the steps were in the same condition when the fall occurred as they were when their construction was completed in 1927. But Mrs. Adair testified that they were slick when she slipped and fell. Whether Mrs. Adair knew if the steps were slick goes to the weight of the testimony. In passing on a defendant’s demurrer to a plaintiffs evidence, the evidence that is favorable to the plaintiff must be taken as true, and every legitimate inference favorable to plaintiff that can be drawn therefrom must be indulged, and all evidence and inferences unfavorable to plaintiff must be discarded. So, under the rule, the steps must be taken to have been slick, and it would be a legitimate inference that the maintenance of the steps in a slick condition was a proximate cause of Mrs. Adair’s fall, unless it can be said that the evidence established, as a matter of law, that Mrs. Adair was guilty of contributory negligence which proximately caused the fall.
“Negligence, whether of the plaintiff or defendant, is generally a question of fact, and becomes a question of law to be decided by the court only when the act done is in violation of some law, or when the facts are undisputed and admit of but one inference regarding the care of the party in doing the act in question ; in other words, to authorize the court to take the question from the jury, the evidence must be of such character that there is no room for ordinary minds to differ as to the conclusion to be drawn from it.” Quoted from Lee v. International & G. N. R. Co., 89 Tex. 583, 36 S.W. 63, in Wininger v. Ft. Worth & D. C. R. Co., 105 Tex. 56, 61, 143 S.W. 1150, 1152. In order to hold that Mrs. Adair was conclusively shown to have been guilty of contributory negligence, the evidence must have established as a matter of law that she did not exercise ordinary care for her safety in descending the stairs. Defendant contends that the condition of the stairs, whether slick or not, was open to her observation. But whether a slick condition of steps protrudes, so to speak, so as to challenge the attention of one keeping a proper lookout is a matter for the jury to pass on. We cannot hold as a matter of law under the evidence that Mrs. Adair was shown to have been guilty of contributory negligence.
The definition of the word “slick” adopted in the original opinion is not reasonably open to the construction that it implied some foreign substance was shown by the evidence to have caused the slick condition.
Appellee’s motion for rehearing is refused.